UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6048



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVID MICHAEL SCATES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, District
Judge. (3:98-cr-00087-REP; 3:06-cv-830)


Submitted:   October 18, 2007             Decided:   October 23, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Michael Scates, Appellant Pro Se.    Stephen Wiley Miller,
Cameron Sue Heaps, Noelle Dalrymple, S. David Schiller, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David Michael Scates seeks to appeal the district court’s

order construing Scates’ second “Motion to Correct Error Arising

from Oversight and/or Omission” and “Supplemental Motion to Correct

Error Arising from Oversight and/or Omission” as successive 28

U.S.C. § 2255 (2000) motions and dismissing them on that basis, and

a subsequent order denying his “Motion to Implement Court Order.”

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”        28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have

independently reviewed the record and conclude that Scates has not

made the requisite showing.   Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.   We dispense with oral argument because the facts and




                               - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -